988 F.2d 1280
300 U.S.App.D.C. 322
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Arthur S. CURTIS, Appellant,v.WOLF-LENKIN LIMITED PARTNERSHIP, Appellee.
No. 91-7111.
United States Court of Appeals, District of Columbia Circuit.
March 1, 1993.

Appeal from the United States District Court for the District of Columbia;  Civ.A. No. 89-03032.
DDC
AFFIRMED.
Before MIKVA, Chief Judge, STEPHEN F. WILLIAMS and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is therefore


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.   Because the appellant and one of the appellee's limited partners are residents of the same state, complete diversity of citizenship is absent and the district court lacked subject-matter jurisdiction over the action.   See Carden v. Arkoma Assocs., 494 U.S. 185 (1990).   This jurisdictional defect cannot be waived.   Pennsylvania v. Union Gas Co., 491 U.S. 1, 25 (1989) ("[T]he cases are legion holding that a party may not waive a defect in subject-matter jurisdiction or invoke federal jurisdiction simply by consent.").   Accordingly the district court properly dismissed the action for lack of subject-matter jurisdiction.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).